DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 02/01/2021 is acknowledged. Claims 12-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 objected to because of the following informalities: the recitation of claim 1 wherein “expanding natural gas from the lateral” in line 6 should read “expanding the HP RLNG from the lateral” as shown in the previous claim set (dated 11/25/2019).  In the current claim set applicant labeled claim 1 (original) which is not correct. For examination purpose examiner read the limitation as “the HP RLNG”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al. (US 2020/0025334) in view of Lofredo et al. (US 3,792,590) in view of Mak (US 2018/0003429).
In regard to claims 1 and 11, Barclay teaches a method of reliquefying previously regasified LNG comprising: diverting high pressure regasified LNG (HP RLNG) from a natural gas pipeline [611/671] (see ¶ 0077; fig. 6), wherein the HP RLNG is diverted through a lateral (673/691/695) that connects to the natural gas pipeline (611/671) prior to the natural gas pipeline converging with a natural gas grid [distribution network/consumer-e.g., consumer beyond stream 675/677] (see fig. 6), and wherein the natural gas pipeline (611) receives the HP RLNG from an FSRU (See ¶ 0077; fig. 6); 
expanding 

However, using a nitrogen expansion loop for a liquefaction of natural gas is well known in the art as taught by Lofredo, wherein Lofredo teaches a liquefaction of natural gas that comprises a nitrogen expansion loop, wherein the system comprises a nitrogen refrigerant via conduit 89 to the compressor section 91 of gas turbine driven recycle compressor 33, the nitrogen is then cooled in aftercooler 97, split into conduits 99 and 101, and compressed by compressors 103 and 105. The compressors 103 and 105 driven respectively by process expanders 107 and 17. The nitrogen then flows via conduit 123 to pass 125 of exchanger 71. The flow is split intermediate such pass with the bulk of the flow being sent through conduit 127 to low level exp/comp unit 109 where in expander 107. The expanded nitrogen then flows through pass 129, there providing the majority of the refrigeration for liquefying and subcooling the remaining natural gas passing through pass 69 and liquefying the minor stream of nitrogen passing through pass 125 (See fig. 2; col. 4, ln 60 to col. 5, ln 50). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Barclay, with Lofredo, by configuring the cold box/heat exchange system of Barclay with a nitrogen expansion loop to liquefy the natural gas, for the purpose of reducing the risk of fire and to avoid other safety hazards because nitrogen refrigerant nitrogen is inherently safe to operate and more reliable than conventional refrigerant processes and do not present the same fire risks or safety hazards since nitrogen is not combustible.  

In regard to claim 2, Barclay teaches the method of claim 1, further comprising regasifying LNG onboard the FSRU to obtain the HP RLNG (See ¶ 0077, lines 1-4).
In regard to claim 3, Barclay in view of Lofredo teaches the method of claim 1, wherein Lofredo further comprising using energy extracted by the expander to drive a compressor (103, 105) that operates in the nitrogen expansion loop, the compressor providing compression of nitrogen in the nitrogen expansion loop (See Lofredo, col. 5, lines 1-12). Lofredo teaches the compressors 103 and 105 are driven respectively by process expanders 107 and 17.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the modified process of Barclay by using energy extracted by the expander 
In regard to claim 7, Barclay in view of Lofredo further teaches the method of claim 1, wherein the nitrogen expansion loop comprises a second expander (expander 17, 107), and further comprising expanding nitrogen in the nitrogen expansion loop over the second expander (See Lofredo col. 5, lines 13-38; fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the modified process of Barclay by implementing a second expander and expanding nitrogen in the nitrogen expansion loop over the second expander, as taught by Lofredo, for the purpose of reducing the temperature of the nitrogen refrigerant so as to provide a refrigeration to the natural gas.
In regard to claim 8, the modified Barclay in view of Lofredo teaches the method of claim 7, wherein Barclay further comprising using the nitrogen (as modified by Lofredo as shown above in claim 1) to extract heat from the LP RLNG in the cold box to produce the low pressure LNG (See Barclay ¶ 0082). Barclay teaches liquefying the LP RLNG in a cold box [reliquefaction unit 693], wherein the cold box (693) places the LP RLNG to produce low pressure LNG.
In regard to claims 9 and 10, the modified Barclay teaches the method of claim 1, but does not teach returning boil-off gas from one of the cryogenic cargo tank, an intermediate land-based LNG storage tank, or a combination thereof to the cold box, and using the boil-off gas to at least partially extract heat from the LP RLNG in the cold box.
However, Mak teaches a flashed gas stream (boil-off 208) can be recovered by recycling the gas in stream 208 back to the exchanger pass (156 via valve 270). The gas in stream 208 is in equilibrium with the liquid in the storage tank 265, the gas can have a temperature less than that 

In regard to claim 11, see the rejection of claim 1 above.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay, Lofredo and Mak as applied to claim 1 above, and further in view of Van Aken (US 2011/0067440).
In regard to claim 4, Barclay in view of Lofredo further teaches the method of claim 1, further comprising compressing the nitrogen in the nitrogen expansion loop using a compressor [via compressor 103, 105], but does not explicitly teach the compressor is powered by a generator, the generator at least partially fueled by a portion of the HP RLNG diverted through the lateral.
However, Van Aken teaches a method and apparatus for cooling a hydrocarbon stream on a floating structure or off-shore platform, wherein a refrigeration loop of the system comprises a compressor (compressor 32, 34) to compress the refrigerant in the refrigerant loop, wherein the 
In regard to claim 5, Barclay in view of Van Aken teaches the method of claim 4, wherein the generator (300) is at least partially fueled by a portion of boil-off gas (75) from one of the cryogenic cargo tank (See Van Aken fig. 1-4), a land-based LNG storage tank fluidly coupled to the cold box, or a combination thereof (See Van Aken, fig. 1-4; ¶ 0089). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the modified system/process of Barclay by partially fueling the generator with a portion of boil-off gas from the cryogenic tank as taught by Van Aken, in order to take advantage of the available fuel in the liquefaction plant to fuel the generator.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barclay, Lofredo, Mak and Van Aken as applied to claim 1 above, and further in view of Kim (US 2017/0217555).
In regard to claim 6, the modified Barclay teaches the method of claim 5, but does not teach the portion of the HP RLNG and the portion of the boil-off gas are combined by an eductor, and the combined gas fuels the generator.
However, Kim teaches a fuel supply system, comprising a tank for storing LNG provided to a ship, an LNG supply line for pumping the LNG from the tank to a marine engine provided to the ship or the offshore structure. Kim further teaches a boil-off gas (BOG) vent line for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763